DISSENTING OPINION

No. 04-97-00412-CV

In the Interest of S.D. and K.D.

From the 198th Judicial District, Kerr County, Texas
Trial Court No. 96-396-B
Honorable E. Karl Prohl, Judge Presiding

Opinion by: Catherine Stone, Justice

Dissenting opinion by: Alma L. Lòpez, Justice


Sitting:	Alma L. Lòpez, Justice

		Catherine Stone, Justice

		Sarah B. Duncan, Justice


Delivered and Filed:	August 31, 1998


	Although I agree with the majority that there is sufficient evidence to support the termination
of parental rights, I disagree that venue is proper in Kerr County and, therefore, I respectfully dissent.

	The majority finds that the parents of the subject children waived venue in Bexar County.
In a matter as important as whether parental rights are to be terminated, it is absolutely essential that
parents be fully and completely informed of their legal rights.   In this case, the parents of the
children were not notified that the question of venue would be addressed at the hearing on the
Department's emergency order until the attorney for the Department made an oral motion to change
venue.  Further, the parents were unrepresented and were given an explanation of what was about
to transpire as to venue by the Department's attorney in a few sentences during the hearing.  After
the explanation of whether the parties would agree that the case be transferred to Kerr County, the
trial judge stated that because the Kerr County  District Court was the court of continuing
jurisdiction, venue would be transferred there.  The basis for the judge's statement as to continuing
jurisdiction was that there had been a previous termination case as to the parents' oldest child in Kerr
County.  However, that case had been fully adjudicated and had no connection to the case before the
court in Bexar County.

	Because the parents did not receive prior notice of the Department's intention to request a
change of venue, and because there was no court of continuing jurisdiction, the change of venue to
Kerr County was improper. I would reverse and remand this case to the trial court for a proper
determination of venue.

						Alma L. Lòpez, Justice

PUBLISH



Return to
4th Court of Appeals Opinions